Exhibit 10.3

RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of August 31,
between WII Holding, Inc., a Delaware corporation (the “Company”), and Joel
Beyer (“Executive”).

The Company and Executive desire to enter into an agreement pursuant to which
Executive shall purchase, and the Company shall sell, 3,363.58 shares of the
Company’s Common Stock, par value $0.01 per share (the “Common Stock”).  All of
such shares of Common Stock acquired by Executive pursuant to this Agreement are
referred to herein as “Executive Stock.” Certain definitions are set forth in
Section 8 of this Agreement.

Olympus Growth Fund IV, L.P. and its affiliates (the “Investor”) acquired
capital stock of the Company pursuant to a Stock Purchase Agreement, dated as of
January 9, 2007, among the Company, the Investor and the other stockholders of
the Company party thereto.  Certain provisions of this Agreement are intended
for the benefit of, and shall be enforceable by, the Investor.

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.             PURCHASE AND SALE OF EXECUTIVE STOCK.


(A)           UPON EXECUTION OF THIS AGREEMENT, EXECUTIVE SHALL PURCHASE, AND
THE COMPANY SHALL SELL, 3,363.58 SHARES OF COMMON STOCK AT A PRICE OF $0.01 PER
SHARE. THE COMPANY SHALL DELIVER TO EXECUTIVE A COPY OF THE CERTIFICATE
REPRESENTING SUCH SHARES OF COMMON STOCK (SUBJECT TO SECTION 1(B) BELOW), AND
EXECUTIVE SHALL DELIVER TO THE COMPANY A CHECK IN THE AGGREGATE AMOUNT OF
$33.64.


(B)           UNTIL THE OCCURRENCE OF A SALE OF THE COMPANY OR A PUBLIC
OFFERING, ALL CERTIFICATES EVIDENCING SHARES OF EXECUTIVE STOCK SHALL BE HELD BY
THE COMPANY FOR THE BENEFIT OF EXECUTIVE AND THE OTHER HOLDER(S) OF EXECUTIVE
STOCK.  UPON THE OCCURRENCE OF A SALE OF THE COMPANY OR A PUBLIC OFFERING, THE
COMPANY SHALL DELIVER THE CERTIFICATES FOR THE EXECUTIVE STOCK TO THE RECORD
HOLDERS THEREOF.


(C)           WITHIN THIRTY (30) DAYS AFTER EXECUTIVE PURCHASES ANY EXECUTIVE
STOCK FROM THE COMPANY, EXECUTIVE MAY MAKE AN ELECTION WITH THE INTERNAL REVENUE
SERVICE UNDER SECTION 83(B) OF THE INTERNAL REVENUE CODE AND THE REGULATIONS
PROMULGATED THEREUNDER WITH RESPECT TO ANY SUCH PURCHASE IN THE FORM OF ANNEX A
ATTACHED HERETO.


(D)           IN CONNECTION WITH THE PURCHASE AND SALE OF THE EXECUTIVE STOCK
HEREUNDER, EXECUTIVE REPRESENTS AND WARRANTS TO THE COMPANY THAT:


(I)            THE EXECUTIVE STOCK TO BE ACQUIRED BY EXECUTIVE PURSUANT TO THIS
AGREEMENT SHALL BE ACQUIRED FOR EXECUTIVE’S OWN ACCOUNT AND NOT WITH A VIEW TO,
OR INTENTION OF, DISTRIBUTION THEREOF IN VIOLATION OF THE 1933 ACT, OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE EXECUTIVE STOCK SHALL NOT BE DISPOSED
OF IN CONTRAVENTION OF THE 1933 ACT OR ANY APPLICABLE STATE SECURITIES LAWS.


(II)           EXECUTIVE IS AN EXECUTIVE OFFICER OR MANAGEMENT EMPLOYEE OF THE
COMPANY OR ITS SUBSIDIARIES, IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE
501(A) UNDER REGULATION D PROMULGATED UNDER THE SECURITIES ACT, AND, BY REASON
OF HIS BUSINESS AND FINANCIAL EXPERIENCE, AND THE BUSINESS AND FINANCIAL
EXPERIENCE OF THOSE RETAINED BY OR ON BEHALF OF EXECUTIVE TO ADVISE HIM WITH
RESPECT TO HIS SUBSCRIPTION FOR THE EXECUTIVE STOCK BEING PURCHASED HEREUNDER,


1

--------------------------------------------------------------------------------



EXECUTIVE, TOGETHER WITH SUCH ADVISORS, HAS SUCH KNOWLEDGE, SOPHISTICATION AND
EXPERIENCE IN BUSINESS AND FINANCIAL MATTERS SO AS TO BE CAPABLE OF EVALUATING
THE RISKS AND BENEFITS OF THE INVESTMENT IN THE EXECUTIVE STOCK.


(III)          EXECUTIVE IS ABLE TO BEAR THE ECONOMIC RISK OF EXECUTIVE’S
INVESTMENT IN THE EXECUTIVE STOCK FOR AN INDEFINITE PERIOD OF TIME BECAUSE THE
EXECUTIVE STOCK HAS NOT BEEN REGISTERED UNDER THE 1933 ACT AND, THEREFORE,
CANNOT BE SOLD UNLESS SUBSEQUENTLY REGISTERED UNDER THE 1933 ACT OR AN EXEMPTION
FROM SUCH REGISTRATION IS AVAILABLE.


(IV)          EXECUTIVE AND HIS ADVISORS HAVE HAD AN OPPORTUNITY TO ASK
QUESTIONS AND RECEIVE ANSWERS CONCERNING THE TERMS AND CONDITIONS OF THE
OFFERING OF EXECUTIVE STOCK AND HAS HAD FULL ACCESS TO SUCH OTHER INFORMATION
CONCERNING THE COMPANY AS EXECUTIVE HAS REQUESTED.


(V)           THIS AGREEMENT CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION
OF EXECUTIVE, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, AND THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY EXECUTIVE DO NOT AND SHALL NOT
CONFLICT WITH, VIOLATE OR CAUSE A BREACH OF ANY AGREEMENT, CONTRACT OR
INSTRUMENT TO WHICH EXECUTIVE IS A PARTY OR ANY JUDGMENT, ORDER OR DECREE TO
WHICH EXECUTIVE IS SUBJECT.


(E)           AS AN INDUCEMENT TO THE COMPANY TO ISSUE THE EXECUTIVE STOCK TO
EXECUTIVE, AS A CONDITION THERETO, EXECUTIVE ACKNOWLEDGES AND AGREES THAT:


(I)            NEITHER THE ISSUANCE OF THE EXECUTIVE STOCK TO EXECUTIVE NOR ANY
PROVISION CONTAINED HEREIN SHALL ENTITLE EXECUTIVE TO REMAIN IN THE EMPLOYMENT
OF THE COMPANY AND/OR ITS SUBSIDIARIES OR AFFECT THE RIGHT OF THE COMPANY TO
TERMINATE EXECUTIVE’S EMPLOYMENT AT ANY TIME;


(II)           THE COMPANY SHALL HAVE NO DUTY OR OBLIGATION TO DISCLOSE TO
EXECUTIVE, AND EXECUTIVE SHALL HAVE NO RIGHT TO BE ADVISED OF, ANY MATERIAL
INFORMATION REGARDING THE COMPANY AND ITS SUBSIDIARIES AT ANY TIME PRIOR TO,
UPON OR IN CONNECTION WITH THE REPURCHASE OF EXECUTIVE STOCK UPON THE
TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES OR
AS OTHERWISE PROVIDED HEREUNDER; AND


(III)          HE SHALL BE BOUND BY THE OBLIGATIONS SET FORTH IN SECTION 6
HEREOF.


2.             VESTING OF EXECUTIVE STOCK.


(A)           EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 2(B), 2(C) AND 2(D)
BELOW, THE EXECUTIVE STOCK SHALL BECOME VESTED IN ACCORDANCE WITH THE FOLLOWING
SCHEDULE (PROVIDED THAT IF ONLY CLAUSE (II) IS SATISFIED IN A GIVEN YEAR, THEN
HALF OF THE AMOUNT THAT WOULD VEST IF BOTH (I) AND (II) WERE SATISFIED SHALL
VEST AS OF SUCH FISCAL YEAR END), IF (I) THE COMPANY’S EBITDA MEETS THE
APPLICABLE EBITDA TARGET AMOUNT AS OF SUCH FISCAL YEAR END, AND (II) IF AS OF
EACH SUCH DATE EXECUTIVE IS, AND HAS BEEN SINCE THE DATE HEREOF, EMPLOYED BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES:

Date

 

Annual Percentage of
Executive Stock Vested

Company’s fiscal year ending on or around December 31, 2007

 

25%

Company’s fiscal year ending on or around December 31, 2008

 

25%

Company’s fiscal year ending on or around December 31, 2009

 

25%

Company’s fiscal year ending on or around December 31, 2010

 

25%


 


2

--------------------------------------------------------------------------------



(B)           TO THE EXTENT THE EBITDA TARGET AMOUNT IS NOT ACHIEVED IN A
CERTAIN FISCAL YEAR (A “MISSED FISCAL YEAR”), IF THE COMPANY’S EBITDA IN A
SUBSEQUENT FISCAL YEAR (THROUGH AND INCLUDING THE LAST FISCAL YEAR) IS AT LEAST
EQUAL TO THE EBITDA TARGET AMOUNT FOR SUCH FISCAL YEAR (AN “ACHIEVED FISCAL
YEAR”), THEN FOR EACH MISSED FISCAL YEAR, IF THE COMPANY’S AGGREGATE EBITDA FOR
SUCH MISSED FISCAL YEAR AND ALL SUBSEQUENT FISCAL YEARS (UP TO AND INCLUDING THE
ACHIEVED FISCAL YEAR) IS AT LEAST EQUAL TO THE SUM OF THE EBITDA TARGET AMOUNTS
FOR SUCH FISCAL YEARS, THEN THE PERCENTAGE OF EXECUTIVE STOCK THAT WILL BE
VESTED FOR ACHIEVING THE ACHIEVED FISCAL YEAR SHALL INCLUDE THE PERCENTAGE OF
THE EXECUTIVE STOCK FOR SUCH MISSED FISCAL YEAR.  IF THE PERCENTAGE OF EXECUTIVE
STOCK FOR ANY MISSED FISCAL YEAR IS VESTED IN ACCORDANCE WITH THIS SECTION 2(B),
SUCH FISCAL YEAR SHALL NO LONGER BE DEEMED TO BE A MISSED FISCAL YEAR. 
NOTWITHSTANDING ANYTHING SET FORTH HEREIN TO THE CONTRARY, (I) ALL EXECUTIVE
STOCK SHALL BECOME FULLY VESTED ON THE DATE THAT IS SEVEN (7) YEARS FROM THE
DATE HEREOF, PROVIDED THAT EXECUTIVE IS, AND HAS BEEN SINCE THE DATE HEREOF,
EMPLOYED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES ON SUCH DATE, AND (II) IN NO
EVENT SHALL THE AGGREGATE AMOUNT OF EXECUTIVE STOCK TO BE VESTED EXCEED THE
AMOUNT OF EXECUTIVE STOCK PURCHASED HEREUNDER.


(C)           SHARES OF EXECUTIVE STOCK WHICH HAVE BECOME VESTED ARE REFERRED TO
HEREIN AS “VESTED SHARES” AND ALL OTHER SHARES OF EXECUTIVE STOCK ARE REFERRED
TO HEREIN AS “UNVESTED SHARES.”  UPON THE OCCURRENCE OF A SALE OF THE COMPANY,
ALL UNVESTED SHARES SHALL BECOME VESTED SHARES AT THE TIME OF SUCH EVENT IF THE
INVESTOR RECEIVES AN AGGREGATE AMOUNT IN SUCH SALE OF THE COMPANY IN RESPECT OF
THE CAPITAL STOCK OF THE COMPANY HELD BY THE INVESTOR AT LEAST EQUAL TO THE
PRODUCT OF (I) THE INVESTOR’S AGGREGATE ORIGINAL COST FOR ALL OF THE CAPITAL
STOCK OF THE COMPANY HELD BY THE INVESTOR AT THE TIME OF SUCH SALE OF THE
COMPANY, AND (II) THE TARGET RETURN RATE SET FORTH IN APPENDIX A FOR THE YEAR IN
WHICH SUCH SALE OF THE COMPANY IS CONSUMMATED.  ANY UNVESTED SHARES HELD BY
EXECUTIVE AT THE TIME OF A SALE OF THE COMPANY (EXCLUDING THE UNVESTED SHARES
THAT SHALL BECOME VESTED SHARES IN CONNECTION WITH SUCH SALE OF THE COMPANY IN
ACCORDANCE WITH THIS SECTION 2(C)) SHALL BE SUBJECT TO REPURCHASE BY THE COMPANY
IN ACCORDANCE WITH THE TERMS OF SECTION 3 BELOW.  ALL UNVESTED SHARES HELD BY
EXECUTIVE AT THE TIME OF A PUBLIC OFFERING SHALL REMAIN OUTSTANDING AND BE
SUBJECT TO THE ORIGINAL VESTING SCHEDULE SET FORTH IN SECTION 2(A) ABOVE.


(D)           NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE BOARD MAY, IN
ITS SOLE DISCRETION, ACCELERATE THE VESTING OF SHARES OF EXECUTIVE STOCK AT ANY
TIME.


3.             REPURCHASE OPTION.


(A)           IN THE EVENT EXECUTIVE CEASES TO BE EMPLOYED BY THE COMPANY AND
ITS SUBSIDIARIES FOR ANY REASON (THE “TERMINATION”), THE EXECUTIVE STOCK
(WHETHER HELD BY EXECUTIVE OR ONE OR MORE OF EXECUTIVE’S TRANSFEREES) SHALL BE
SUBJECT TO REPURCHASE BY THE COMPANY AND THE INVESTOR PURSUANT TO THE TERMS AND
CONDITIONS SET FORTH IN THIS SECTION 3 (THE “REPURCHASE OPTION”).


(B)           THE PURCHASE PRICE FOR EACH UNVESTED SHARE SHALL BE THE LESSER OF
(I) EXECUTIVE’S ORIGINAL COST FOR SUCH SHARE AND (II) THE FAIR MARKET VALUE FOR
SUCH SHARE (IN EACH CASE, WITH SHARES HAVING THE LOWEST COST SUBJECT TO
REPURCHASE PRIOR TO SHARES WITH A HIGHER COST).  THE PURCHASE PRICE FOR EACH
VESTED SHARE SHALL BE THE FAIR MARKET VALUE FOR SUCH SHARE; PROVIDED THAT, IF
EXECUTIVE IS TERMINATED FOR CAUSE, THEN THE PURCHASE PRICE FOR EACH VESTED SHARE
SHALL BE THE LESSER OF (A) EXECUTIVE’S ORIGINAL COST FOR SUCH SHARE AND (B) THE
FAIR MARKET VALUE FOR SUCH SHARE (IN EACH CASE, WITH SHARES HAVING THE LOWEST
COST SUBJECT TO REPURCHASE PRIOR TO SHARES WITH A HIGHER COST).


(C)           THE BOARD MAY ELECT TO PURCHASE ALL OR ANY PORTION OF THE UNVESTED
SHARES AND/OR THE VESTED SHARES BY DELIVERING WRITTEN NOTICE (THE “REPURCHASE
NOTICE”) TO THE HOLDER OR HOLDERS OF THE EXECUTIVE STOCK WITHIN 120 DAYS AFTER
THE TERMINATION. THE REPURCHASE NOTICE SHALL SET FORTH THE NUMBER OF UNVESTED
SHARES AND VESTED SHARES TO BE ACQUIRED FROM EACH HOLDER OF EXECUTIVE STOCK, THE
AGGREGATE


3

--------------------------------------------------------------------------------



CONSIDERATION TO BE PAID FOR SUCH SHARES AND THE TIME AND PLACE FOR THE CLOSING
OF THE TRANSACTION. THE NUMBER OF SHARES TO BE REPURCHASED BY THE COMPANY SHALL
FIRST BE SATISFIED TO THE EXTENT POSSIBLE FROM THE SHARES OF EXECUTIVE STOCK
HELD BY EXECUTIVE AT THE TIME OF DELIVERY OF THE REPURCHASE NOTICE. IF THE
NUMBER OF SHARES OF EXECUTIVE STOCK THEN HELD BY EXECUTIVE IS LESS THAN THE
TOTAL NUMBER OF SHARES OF EXECUTIVE STOCK THE COMPANY HAS ELECTED TO PURCHASE,
THE COMPANY SHALL PURCHASE THE REMAINING SHARES ELECTED TO BE PURCHASED FROM THE
OTHER HOLDER(S) OF EXECUTIVE STOCK UNDER THIS AGREEMENT PRO RATA ACCORDING TO
THE NUMBER OF SHARES OF EXECUTIVE STOCK HELD BY SUCH OTHER HOLDER(S) AT THE TIME
OF DELIVERY OF SUCH REPURCHASE NOTICE (DETERMINED AS CLOSE AS PRACTICABLE TO THE
NEAREST WHOLE SHARES). THE NUMBER OF UNVESTED SHARES AND VESTED SHARES TO BE
REPURCHASED HEREUNDER SHALL BE ALLOCATED AMONG EXECUTIVE AND THE OTHER HOLDERS
OF EXECUTIVE STOCK (IF ANY) PRO RATA ACCORDING TO THE NUMBER OF SHARES OF
EXECUTIVE STOCK TO BE PURCHASED FROM SUCH PERSONS.


(D)           IF FOR ANY REASON THE COMPANY DOES NOT ELECT TO PURCHASE ALL OF
THE EXECUTIVE STOCK PURSUANT TO THE REPURCHASE OPTION, THE INVESTOR SHALL BE
ENTITLED TO EXERCISE THE REPURCHASE OPTION FOR THE SHARES OF EXECUTIVE STOCK THE
COMPANY HAS NOT ELECTED TO PURCHASE (THE “AVAILABLE SHARES”). AS SOON AS
PRACTICABLE AFTER THE COMPANY HAS DETERMINED THAT THERE WILL BE AVAILABLE
SHARES, BUT IN ANY EVENT WITHIN 120 DAYS AFTER THE TERMINATION, THE COMPANY
SHALL GIVE WRITTEN NOTICE (THE “OPTION NOTICE”) TO THE INVESTOR SETTING FORTH
THE NUMBER OF AVAILABLE SHARES AND THE PURCHASE PRICE FOR THE AVAILABLE SHARES.
THE INVESTOR MAY ELECT TO PURCHASE ANY OR ALL OF THE AVAILABLE SHARES BY GIVING
WRITTEN NOTICE TO THE COMPANY WITHIN 30 DAYS AFTER THE OPTION NOTICE HAS BEEN
GIVEN BY THE COMPANY.  AS SOON AS PRACTICABLE, AND IN ANY EVENT WITHIN TEN DAYS
AFTER THE EXPIRATION OF THE 30-DAY PERIOD SET FORTH ABOVE, THE COMPANY SHALL
NOTIFY EACH HOLDER OF EXECUTIVE STOCK AS TO THE NUMBER OF SHARES BEING PURCHASED
FROM SUCH HOLDER BY THE INVESTOR (THE “SUPPLEMENTAL REPURCHASE NOTICE”). AT THE
TIME THE COMPANY DELIVERS THE SUPPLEMENTAL REPURCHASE NOTICE TO THE HOLDER(S) OF
EXECUTIVE STOCK, THE COMPANY SHALL ALSO DELIVER WRITTEN NOTICE TO THE INVESTOR
SETTING FORTH THE NUMBER OF SHARES THE INVESTOR IS ENTITLED TO PURCHASE, THE
AGGREGATE PURCHASE PRICE AND THE TIME AND PLACE OF THE CLOSING OF THE
TRANSACTION. THE NUMBER OF UNVESTED SHARES AND VESTED SHARES TO BE REPURCHASED
HEREUNDER SHALL BE ALLOCATED AMONG THE COMPANY AND THE INVESTOR PRO RATA
ACCORDING TO THE NUMBER OF SHARES OF EXECUTIVE STOCK TO BE PURCHASED BY EACH OF
THEM.


(E)           THE CLOSING OF THE PURCHASE OF THE EXECUTIVE STOCK PURSUANT TO THE
REPURCHASE OPTION SHALL TAKE PLACE ON THE DATE DESIGNATED BY THE COMPANY IN THE
REPURCHASE NOTICE OR SUPPLEMENTAL REPURCHASE NOTICE, WHICH DATE SHALL NOT BE
MORE THAN 60 DAYS NOR LESS THAN 15 DAYS AFTER THE DELIVERY OF THE LATER OF
EITHER SUCH NOTICE TO BE DELIVERED. THE COMPANY AND/OR THE INVESTOR SHALL PAY
FOR THE EXECUTIVE STOCK TO BE PURCHASED PURSUANT TO THE REPURCHASE OPTION BY
DELIVERY OF A CHECK OR WIRE TRANSFER OF FUNDS.  IN ADDITION, THE COMPANY MAY PAY
THE PURCHASE PRICE FOR SUCH SHARES BY OFFSETTING BONA FIDE DEBTS OWED BY
EXECUTIVE TO THE COMPANY OR ANY OF ITS SUBSIDIARIES.  THE PURCHASERS OF
EXECUTIVE STOCK HEREUNDER SHALL BE ENTITLED TO RECEIVE CUSTOMARY REPRESENTATIONS
AND WARRANTIES FROM THE SELLERS REGARDING SUCH SALE OF SHARES (INCLUDING,
WITHOUT LIMITATION, REPRESENTATIONS AND WARRANTIES REGARDING GOOD TITLE TO SUCH
SHARES, FREE AND CLEAR OF ANY LIENS OR ENCUMBRANCES) AND TO REQUIRE ALL SELLERS’
SIGNATURES BE GUARANTEED BY A NATIONAL BANK OR REPUTABLE SECURITIES BROKER.


(F)            THE RIGHT OF THE COMPANY AND THE INVESTOR TO REPURCHASE VESTED
SHARES PURSUANT TO THIS SECTION 3 SHALL TERMINATE UPON THE FIRST TO OCCUR OF THE
SALE OF THE COMPANY OR A PUBLIC OFFERING.


(G)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, ALL REPURCHASES OF EMPLOYEE STOCK BY THE COMPANY SHALL BE SUBJECT TO
APPLICABLE RESTRICTIONS CONTAINED IN THE DELAWARE GENERAL CORPORATION LAW AND IN
THE COMPANY’S AND ITS SUBSIDIARIES’ DEBT FINANCING AGREEMENTS WITH UNAFFILIATED
THIRD PARTIES. IF ANY SUCH RESTRICTIONS PROHIBIT THE REPURCHASE OF EMPLOYEE
STOCK HEREUNDER WHICH THE COMPANY IS OTHERWISE REQUIRED TO MAKE, THE TIME
PERIODS PROVIDED IN THIS SECTION 3 SHALL BE SUSPENDED, AND THE COMPANY MAY MAKE
SUCH REPURCHASES AS SOON AS IT IS PERMITTED TO DO SO UNDER SUCH RESTRICTIONS.


4

--------------------------------------------------------------------------------



4.             RESTRICTIONS ON TRANSFER.


(A)           TRANSFER OF STOCKHOLDER SHARES. THE EXECUTIVE SHALL NOT SELL,
TRANSFER, ASSIGN, PLEDGE OR OTHERWISE DISPOSE OF (WHETHER WITH OR WITHOUT
CONSIDERATION AND WHETHER VOLUNTARILY OR INVOLUNTARILY OR BY OPERATION OF LAW)
ANY INTEREST IN EXECUTIVE’S UNVESTED SHARES OR VESTED SHARES, EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 3 HEREOF OR IN ACCORDANCE WITH SECTION
8 OF THE STOCKHOLDERS AGREEMENT.


(B)           THE CERTIFICATES REPRESENTING THE EXECUTIVE STOCK SHALL BEAR THE
FOLLOWING LEGEND:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON AUGUST
31, 2007, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION
THEREUNDER. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO
ADDITIONAL RESTRICTIONS ON TRANSFER, CERTAIN REPURCHASE OPTIONS AND CERTAIN
OTHER AGREEMENTS SET FORTH IN A RESTRICTED STOCK AGREEMENT BETWEEN THE COMPANY
AND A CERTAIN INVESTOR DATED AS OF AUGUST 31, 2007, AS AMENDED AND MODIFIED FROM
TIME TO TIME. A COPY OF SUCH AGREEMENT MAY BE OBTAINED BY THE HOLDER HEREOF AT
THE COMPANY’S PRINCIPAL PLACE OF BUSINESS WITHOUT CHARGE.”


(C)           NO HOLDER OF EXECUTIVE STOCK MAY SELL, TRANSFER OR DISPOSE OF ANY
EXECUTIVE STOCK (EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE 1933 ACT) WITHOUT FIRST DELIVERING TO THE COMPANY AN OPINION OF COUNSEL
(REASONABLY ACCEPTABLE IN FORM AND SUBSTANCE TO THE COMPANY) THAT NEITHER
REGISTRATION NOR QUALIFICATION UNDER THE 1933 ACT AND APPLICABLE STATE
SECURITIES LAWS IS REQUIRED IN CONNECTION WITH SUCH TRANSFER.


5.             TRANSFER. PRIOR TO TRANSFERRING ANY EXECUTIVE STOCK (OTHER THAN A
PUBLIC SALE OR AN APPROVED SALE (AS DEFINED IN THE STOCKHOLDERS AGREEMENT)) TO
ANY PERSON, THE EXECUTIVE SHALL CAUSE THE PROSPECTIVE TRANSFEREE TO BE BOUND BY
THIS AGREEMENT AND TO EXECUTE AND DELIVER TO THE COMPANY AND THE INVESTOR A
COUNTERPART OF THIS AGREEMENT.


6.     NON-COMPETE. NON-SOLICITATION.


(A)           EXECUTIVE HEREBY ACKNOWLEDGES THAT, DURING THE COURSE OF HIS
EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES HE HAS AND SHALL BECOME
FAMILIAR WITH THE COMPANY’S AND ITS SUBSIDIARIES’ TRADE SECRETS AND OTHER
CONFIDENTIAL INFORMATION. EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE COMPANY AND
ITS SUBSIDIARIES WOULD BE IRREPARABLY DAMAGED IF HE WERE TO PROVIDE SERVICES TO
OR OTHERWISE PARTICIPATE IN THE BUSINESS OF ANY PERSON OR ENTITY COMPETING WITH
THE COMPANY OR ITS SUBSIDIARIES OR PROVIDING SERVICES SIMILAR TO THOSE OF THE
COMPANY AND ITS SUBSIDIARIES AND THAT ANY SUCH COMPETITION OR PROVISION OF
SERVICES BY EXECUTIVE WOULD RESULT IN A SIGNIFICANT LOSS OF GOODWILL BY THE
COMPANY AND ITS SUBSIDIARIES.  EXECUTIVE FURTHER ACKNOWLEDGES AND AGREES THAT
THE COVENANTS AND AGREEMENTS SET FORTH IN THIS SECTION 6 WERE A MATERIAL
INDUCEMENT TO THE COMPANY TO ENTER INTO THIS AGREEMENT AND TO PERFORM ITS
OBLIGATIONS HEREUNDER, AND THAT THE COMPANY WOULD NOT OBTAIN THE BENEFIT OF THE
BARGAIN SET FORTH IN THIS AGREEMENT AS SPECIFICALLY NEGOTIATED BY THE PARTIES
HERETO IF EXECUTIVE BREACHED THE PROVISIONS OF THIS


5

--------------------------------------------------------------------------------



SECTION 6. THEREFORE, EXECUTIVE AGREES THAT, DURING THE TERM OF HIS EMPLOYMENT
WITH THE COMPANY AND ITS SUBSIDIARIES (THE “EMPLOYMENT PERIOD”) AND FOR 12
MONTHS THEREAFTER (THE “NONCOMPETE PERIOD”), HE SHALL NOT DIRECTLY OR INDIRECTLY
OWN ANY INTEREST IN, MANAGE, CONTROL, PARTICIPATE IN (WHETHER AS AN OFFICER,
DIRECTOR, EMPLOYEE, PARTNER, AGENT, REPRESENTATIVE OR OTHERWISE), CONSULT WITH,
RENDER SERVICES FOR, OR IN ANY OTHER MANNER ENGAGE IN ANY BUSINESS COMPETING
WITH THE BUSINESSES OF THE COMPANY OR ITS SUBSIDIARIES, AS SUCH BUSINESSES EXIST
OR ARE OR WERE IN THE PROCESS OF BEING DEVELOPED DURING THE EMPLOYMENT PERIOD
WITHIN NORTH AMERICA OR ANY OTHER ANY GEOGRAPHICAL AREA IN WHICH THE COMPANY OR
ITS SUBSIDIARIES ENGAGE OR PLAN TO ENGAGE IN SUCH BUSINESSES.  NOTHING HEREIN
SHALL PROHIBIT EXECUTIVE FROM BEING A PASSIVE OWNER OF NOT MORE THAN 2% OF THE
OUTSTANDING STOCK OF ANY CLASS OF A CORPORATION WHICH IS PUBLICLY TRADED SO LONG
AS HE DOES NOT HAVE ANY ACTIVE PARTICIPATION IN THE BUSINESS OF SUCH
CORPORATION.  NOTWITHSTANDING THE FOREGOING, IN THE EVENT THAT THE EMPLOYMENT
PERIOD IS TERMINATED BY THE COMPANY WITHOUT CAUSE OR BY EXECUTIVE WITH GOOD
REASON, THEN THE OBLIGATIONS UNDER THIS SECTION 6(A), AND UNDER EACH OF
6(B)(III) AND, TO THE EXTENT UNDERTAKEN IN CONNECTION WITH AN ACTIVITY PERMITTED
UNDER 6(B)(III), 6(B)(IV), SHALL TERMINATE CONCURRENTLY WITH EXECUTIVE’S
TERMINATION FOR PURPOSES OF THIS AGREEMENT.


(B)   DURING THE NONCOMPETE PERIOD, EXECUTIVE SHALL NOT DIRECTLY OR INDIRECTLY
THROUGH ANOTHER PERSON OR ENTITY (I) INDUCE OR ATTEMPT TO INDUCE ANY EMPLOYEE OF
THE COMPANY OR ANY SUBSIDIARY TO LEAVE THE EMPLOY OF THE COMPANY OR SUCH
SUBSIDIARY, OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP BETWEEN THE COMPANY OR
ANY SUBSIDIARY AND ANY EMPLOYEE THEREOF, (II) HIRE ANY PERSON WHO WAS AN
EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY AT ANY TIME DURING THE TWELVE MONTH
PERIOD PRIOR TO THE DATE OF HIRE, (III) CALL ON, SOLICIT, OR SERVICE ANY
CUSTOMER, SUPPLIER, LICENSEE, LICENSOR OR OTHER BUSINESS RELATION OR PROSPECTIVE
CLIENT OF THE COMPANY OR ANY OF ITS SUBSIDIARIES WITH RESPECT TO PRODUCTS AND/OR
SERVICES THAT ARE OR HAVE BEEN PROVIDED BY THE COMPANY OR SUCH SUBSIDIARY DURING
THE TWELVE-MONTH PERIOD PRIOR TO THE TERMINATION OF THE EMPLOYMENT PERIOD, OR
WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS CURRENTLY IN THE PROCESS OF
DEVELOPING OR (IV) INDUCE OR ATTEMPT TO INDUCE ANY CUSTOMER, SUPPLIER, LICENSEE,
LICENSOR, FRANCHISEE OR OTHER BUSINESS RELATION OF THE COMPANY OR ANY SUBSIDIARY
TO CEASE DOING (OR REDUCE ITS) BUSINESS WITH THE COMPANY OR SUCH SUBSIDIARY, OR
IN ANY WAY INTERFERE WITH THE RELATIONSHIP BETWEEN ANY SUCH CUSTOMER, SUPPLIER,
LICENSEE OR BUSINESS RELATION AND THE COMPANY OR ANY SUBSIDIARY (INCLUDING,
WITHOUT LIMITATION, MAKING ANY NEGATIVE OR DISPARAGING STATEMENTS OR
COMMUNICATIONS REGARDING THE COMPANY OR ITS SUBSIDIARIES).


(C)   IN THE EVENT OF A BREACH OR A THREATENED BREACH BY EXECUTIVE OF ANY OF THE
PROVISIONS OF THIS SECTION 6, THE COMPANY WOULD SUFFER IRREPARABLE HARM, AND IN
ADDITION AND SUPPLEMENTARY TO OTHER RIGHTS AND REMEDIES EXISTING IN ITS FAVOR,
THE COMPANY SHALL BE ENTITLED TO SPECIFIC PERFORMANCE AND/OR INJUNCTIVE OR OTHER
EQUITABLE RELIEF FROM A COURT OF COMPETENT JURISDICTION IN ORDER TO ENFORCE OR
PREVENT ANY VIOLATIONS OF THE PROVISIONS HEREOF.  IN ADDITION, IN THE EVENT OF A
BREACH OR VIOLATION BY EXECUTIVE OF THIS SECTION 6, THE NONCOMPETE PERIOD SHALL
BE AUTOMATICALLY EXTENDED BY THE AMOUNT OF TIME BETWEEN THE INITIAL OCCURRENCE
OF THE BREACH OR VIOLATION AND WHEN SUCH BREACH OR VIOLATION HAS BEEN DULY
CURED. EXECUTIVE ACKNOWLEDGES THAT THE RESTRICTIONS CONTAINED IN THIS SECTION 6
ARE REASONABLE AND THAT HE HAS REVIEWED THE PROVISIONS OF THIS AGREEMENT WITH
HIS LEGAL COUNSEL.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE COVENANTS
CONTAINED IN THIS SECTION 6 ARE IN ADDITION TO, RATHER THAN IN LIEU OF, ANY
SIMILAR OR RELATED COVENANTS TO WHICH EXECUTIVE IS A PARTY OR BY WHICH HE IS
BOUND.


(D)   EXECUTIVE AGREES THAT EXECUTIVE SHALL NOT, AT ANY TIME, WHETHER DURING OR
AFTER EXECUTIVE CEASES TO PROVIDE SERVICES TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES, MAKE OR PUBLISH ANY UNTRUTHFUL STATEMENT (ORALLY OR IN WRITING)
THAT INTENTIONALLY LIBELS, SLANDERS, DISPARAGES OR OTHERWISE DEFACES THE
GOODWILL OR REPUTATION (WHETHER OR NOT SUCH DISPARAGEMENT LEGALLY CONSTITUTES
LIBEL OR SLANDER) OF THE COMPANY, ANY SUBSIDIARY OR ANY OF THEIR AFFILIATES, OR
ITS OTHER OFFICERS, MANAGERS, DIRECTORS, PARTNERS OR INVESTMENT PROFESSIONALS. 
EXECUTIVE ACKNOWLEDGES THAT HE, AS PART OF HIS EMPLOYMENT, IS RESPONSIBLE FOR
PRESERVING THE GOODWILL OR REPUTATION OF THE AFOREMENTIONED PARTIES.


6

--------------------------------------------------------------------------------



7.             CONFIDENTIAL INFORMATION.  EXECUTIVE ACKNOWLEDGES THAT THE
CONFIDENTIAL INFORMATION IS THE PROPERTY OF THE COMPANY OR SUCH SUBSIDIARY. 
THEREFORE, EXECUTIVE AGREES THAT HE SHALL NOT DISCLOSE TO ANY PERSON OR ENTITY
OR USE FOR ANY PURPOSE (OTHER THAN FOR THE BENEFIT OF THE COMPANY AND ITS
SUBSIDIARIES) ANY CONFIDENTIAL INFORMATION OR ANY CONFIDENTIAL OR PROPRIETARY
INFORMATION OF OTHER PERSONS OR ENTITIES IN THE POSSESSION OF THE COMPANY AND
ITS SUBSIDIARIES (“THIRD PARTY INFORMATION”), WITHOUT THE PRIOR WRITTEN CONSENT
OF THE BOARD, UNLESS AND TO THE EXTENT THAT THE CONFIDENTIAL INFORMATION OR
THIRD PARTY INFORMATION BECOMES GENERALLY KNOWN TO AND AVAILABLE FOR USE BY THE
PUBLIC OTHER THAN AS A RESULT OF EXECUTIVE’S ACTS OR OMISSIONS.  EXECUTIVE SHALL
DELIVER TO THE COMPANY AT THE TERMINATION OR EXPIRATION OF THE EMPLOYMENT
PERIOD, OR AT ANY OTHER TIME THE COMPANY MAY REQUEST, ALL MEMORANDA, NOTES,
PLANS, RECORDS, REPORTS, COMPUTER TAPES, PRINTOUTS AND SOFTWARE AND OTHER
DOCUMENTS AND DATA (AND COPIES THEREOF) EMBODYING OR RELATING TO THE
CONFIDENTIAL INFORMATION, WORK PRODUCT (AS DEFINED BELOW) OR THE BUSINESS OF THE
COMPANY OR ANY SUBSIDIARY WHICH HE MAY THEN POSSESS OR HAVE UNDER HIS CONTROL.


8.             DEFINITIONS.

“1933 Act” means the Securities Act of 1933, as amended from time to time.

“Board” means the board of directors of the Company.

“Cause” means, with respect to Executive, one or more of the following: (i) the
commission of a felony or other crime involving moral turpitude, (ii) the
commission of any act or the omission to take an act, either of which results in
disloyalty or fraud toward the Company or any of its Subsidiaries, or involving
dishonesty in connection with the Company or any of its Subsidiaries, which is
materially detrimental to the Company or any of its Subsidiaries, (iii)
reporting to the workplace under the influence of alcohol or illegal drugs, the
use of illegal drugs (whether or not at the workplace) or other repeated conduct
causing the Company or any of its Subsidiaries substantial public disgrace or
disrepute or substantial economic harm, (iv) failure to perform duties as
reasonably directed by the Board, and such failure is not cured within twenty
(20) days after the Executive receives written notice thereof from the Board,
(v) unlawful conduct or gross misconduct that is willful and deliberate on
Executive’s part and that, in either event, is materially injurious to the
Company or any of its Subsidiaries, or (vi) any other material breach of any
employment agreement with Executive or of any other agreement between Executive
and the Company, which breach has not been cured by Executive within ten days
after written notice thereof to Executive from the Board.

“Confidential Information” means information, observations and data (including
trade secrets) obtained by the Executive during the course of his employment
with the Company and its Subsidiaries (including those obtained by him while
employed by the Company and its Subsidiaries prior to the date of this
Agreement) concerning the business or affairs of the Company or any Subsidiary.

“EBITDA” shall mean the consolidated earnings of the Company and its
subsidiaries before deductions for LIFO, gain or loss on sale of assets,
interest, taxes, depreciation and non-cash amortization, determined in manner
consistent with the methodologies and adjustments utilized in calculating
“Consolidated EBITDA” (or its replacement definition, as applicable) under the
Operating Credit Agreement.  .

“EBITDA Target Amount” means the target amount of EBITDA for each fiscal year
ending December 31, 2007 through December 31, 2010 determined annually by the
Board, after consultation with members of the Company’s senior management team. 
The Board may adjust EBITDA targets for (i) general market conditions, (ii) new
businesses entered or new businesses or assets acquired or (iii) assets sold or
businesses exited.

7

--------------------------------------------------------------------------------


“Executive Stock” shall continue to be Executive Stock in the hands of any
holder other than Executive (except for the Company and the Investor and except
for transferees in a Public Sale), and except as otherwise provided herein, each
such other holder of Executive Stock shall succeed to all rights and obligations
attributable to Executive as a holder of Executive Stock hereunder. Executive
Stock shall also include shares of the Company’s capital stock issued with
respect to Executive Stock by way of a stock split, stock dividend or other
recapitalization.

“Fair Market Value” of each share of Executive Stock means the average of the
closing prices of the sales of the Company’s Common Stock on all securities
exchanges on which the Common Stock may at the time be listed, or, if there have
been no sales on any such exchange on any day, the average of the highest bid
and lowest asked prices on all such exchanges at the end of such day, or, if on
any day the Common Stock is not so listed, the average of the representative bid
and asked prices quoted in the NASDAQ System as of 4:00 P.M., New York time, or,
if on any day the Common Stock is not quoted in the NASDAQ System, the average
of the highest bid and lowest asked prices on such day in the domestic
over-the-counter market as reported by the National Quotation Bureau
Incorporated, or any similar successor organization, in each such case averaged
over a period of 21 days consisting of the day as of which the Fair Market Value
is being determined and the 20 consecutive business days prior to such day. If
at any time the Common Stock is not listed on any securities exchange or quoted
in the NASDAQ System or the over-the-counter market, the Fair Market Value shall
be the fair value of the Common Stock determined in good faith by the Board
(without taking into account any minority discount, or the effect of any
contemporaneous repurchase of Unvested Shares under Section 3 hereof).

“Good Reason” shall mean (i) any requirement by the Company that Executive’s
principal office be moved by more than fifty (50) miles from the Wahpeton, North
Dakota metropolitan area without Executive’s consent, (ii) a reduction of
Executive’s base salary or aggregate target bonus amount (except as part of a
general reduction in the base salaries or aggregate target bonus amounts for all
executive officers of the Company) or (iii) the material breach of any terms and
conditions of any employment agreement with Executive by the Company not caused
by Executive; provided that no such occurrence shall constitute the basis for a
termination with “Good Reason” unless Executive notifies the Company in writing
within 30 days of such occurrence that Executive considers such occurrence to be
the basis for a termination with “Good Reason” and the Company fails to cure
such occurrence within 30 days following receipt of such notice; provided
further that if the Company fails to cure such occurrence within such 30 day
period, Executive shall have period of 15 days following the expiration of such
30 day period to terminate his employment with “Good Reason” on the basis of
such occurrence and if Executive thereafter remains in the employ of the Company
or any of its Subsidiaries, Executive’s continued employment shall constitute a
waiver of all rights hereunder to terminate his employment for “Good Reason” on
the basis of such occurrence.  Notwithstanding any provision herein to the
contrary, in the event that the Company provides Executive with written notice
of its intent to move Executive’s principal office by more than fifty (50) miles
from the Wahpeton, North Dakota metropolitan area (a “Relocation Notice”), and
Executive does not notify the Company in writing within 30 days following his
receipt of any such Relocation Notice that Executive would consider such a move
to be the basis for a termination with “Good Reason”, then Executive shall be
deemed to waive any and all rights to terminate his employment for “Good Reason”
in connection with any such move as described in such Relocation Notice (it also
being understood and agreed that the Company’s abandonment of any such
contemplated move described in any such Relocation Notice shall be deemed to
cure any and all bases for Executive to claim that any such proposed move would
constitute the basis for a termination with “Good Reason”).

“Independent Third Party” means any Person who, immediately prior to the
contemplated transaction, does not own directly or indirectly in excess of 5% of
the Company’s voting capital stock on a fully-diluted basis (a “5% Owner”), who
does not control, is not controlled by or under common control

8

--------------------------------------------------------------------------------


with any such 5% Owner and who is not the spouse or descendent (by birth or
adoption) of any such 5% Owner or a trust for the benefit of such 5% Owner
and/or such other Persons.

                “Operating Credit Agreement” means (x) that certain First Lien
Senior Secured Credit Agreement, dated as of January 9, 2007, among WII
Components, Inc. as the borrower, Credit Suisse as administrative agent, swing
line lender, an L/C issuer and as collateral agent and each Lender from time to
time party thereto (as from time to time amended, amended and restated,
modified, supplemented or refinanced in whole or in part) and (y) any agreement
governing indebtedness for borrowed money incurred from time to time under one
or more successor or replacement credit agreements, whether by the same or any
other lender or group of lenders.

“Original Cost” of each share of Common Stock purchased hereunder shall be equal
to $0.01 (as proportionately adjusted for all subsequent stock splits, stock
dividends and other recapitalizations).

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“Public Offering” means the sale, in an underwritten public offering registered
under the 1933 Act, of shares of the Company’s Common Stock.

“Public Sale” means any sale pursuant to a registered public offering under the
1933 Act or any sale to the public pursuant to Rule 144 promulgated under the
1933 Act effected through a broker, dealer or market maker.

“Sale of the Company” means the sale of the Company to an Independent Third
Party or group of Independent Third Parties pursuant to which such party or
parties acquire (i) all or substantially all of the Company’s capital stock
(whether by merger, consolidation or sale or transfer of the Company’s capital
stock) or (ii) all or substantially all of the Company’s assets determined on a
consolidated basis.

“Stockholders Agreement” means that certain Stockholders Agreement, dated as of
January 9, 2007 (as amended, modified and/or supplemented from time to time),
among the Company and its stockholders.

“Subsidiary” means any corporation of which the Company owns securities having a
majority of the ordinary voting power in electing the board of directors
directly or through one or more subsidiaries.

“Work Product” means discoveries, concepts, ideas, inventions, innovations,
improvements, developments, methods, designs, analyses, drawings, reports,
patent applications, copyrightable work and mask work (whether or not including
any confidential information) and all registrations or applications related
thereto, all other proprietary information and all similar or related
information (whether or not patentable) which relate to the Company’s or any of
its Subsidiaries’ actual or anticipated business, research and development or
existing or future products or services and which are conceived, developed or
made by Executive (whether alone or jointly with others) while employed by the
Company or its predecessor and its Subsidiaries, whether before or after the
date of this Agreement.


9.             NOTICES. ANY NOTICE PROVIDED FOR IN THIS AGREEMENT MUST BE IN
WRITING AND MUST BE EITHER PERSONALLY DELIVERED, MAILED BY FIRST CLASS MAIL
(POSTAGE PREPAID AND RETURN RECEIPT REQUESTED), SENT BY REPUTABLE OVERNIGHT
COURIER SERVICE (CHARGES PREPAID) OR SENT BY FACSIMILE TO THE RECIPIENT AT THE
ADDRESS OR FACSIMILE NUMBER BELOW INDICATED:

9

--------------------------------------------------------------------------------


 

To the Company:

 

 

 

 

 

WII Holding, Inc.
c/o Olympus Partners
Metro Center
One Station Place
Stamford, Connecticut 06902
Attention: L. David Cardenas
Telecopy: (203) 353-5910

 

 

 

 

 

with a copy to:

 

 

 

 

 

Kirkland & Ellis LLP

 

 

200 East Randolph Drive
Chicago, Illinois 60601
Attention: John A. Schoenfeld, P.C.
Telecopy: (312) 861-2200

 

 

 

 

 

To Executive:

 

 

 

 

 

At the Executive’s address indicated in the Company’s records

 

 

 

 

 

To the Investor:

 

 

 

 

 

Olympus Growth Fund IV, L.P.
c/o Olympus Partners
Metro Center One Station Place
Stamford, Connecticut 06902
Attention: L. David Cardenas
Telecopy: (203) 353-5910

 

 

 

 

 

with a Copy to:

 

 

 

 

 

Kirkland & Ellis LLP

 

 

200 East Randolph Drive

 

 

Chicago, Illinois 60601

 

 

Attention: John A. Schoenfeld, P.C.

 

 

Telecopy: (312) 861-2200

 

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so delivered
or sent by overnight courier service or, if mailed, five days after deposit in
the U.S. mail.


10.           GENERAL PROVISIONS.


(A)           TRANSFERS IN VIOLATION OF AGREEMENT. ANY TRANSFER OR ATTEMPTED
TRANSFER OF ANY EXECUTIVE STOCK IN VIOLATION OF ANY PROVISION OF THIS AGREEMENT
SHALL BE VOID, AND THE COMPANY SHALL NOT RECORD

 

10

--------------------------------------------------------------------------------

 



 


SUCH TRANSFER ON ITS BOOKS OR TREAT ANY PURPORTED TRANSFEREE OF SUCH EXECUTIVE
STOCK AS THE OWNER OF SUCH STOCK FOR ANY PURPOSE.


(B)           SEVERABILITY. WHENEVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE INVALID,
ILLEGAL OR UNENFORCEABLE IN ANY RESPECT UNDER ANY APPLICABLE LAW OR RULE IN ANY
JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT
ANY OTHER PROVISION OR ANY OTHER JURISDICTION, BUT THIS AGREEMENT SHALL BE
REFORMED, CONSTRUED AND ENFORCED IN SUCH JURISDICTION AS IF SUCH INVALID,
ILLEGAL OR UNENFORCEABLE PROVISION HAD NEVER BEEN CONTAINED HEREIN.


(C)           COMPLETE AGREEMENT.  THIS AGREEMENT, THOSE DOCUMENTS EXPRESSLY
REFERRED TO HEREIN AND OTHER DOCUMENTS OF EVEN DATE HEREWITH EMBODY THE COMPLETE
AGREEMENT AND UNDERSTANDING AMONG THE PARTIES AND SUPERSEDE AND PREEMPT ANY
PRIOR UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY OR AMONG THE PARTIES,
WRITTEN OR ORAL, WHICH MAY HAVE RELATED TO THE SUBJECT MATTER HEREOF IN ANY WAY.


(D)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEPARATE
COUNTERPARTS, EACH OF WHICH IS DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN
TOGETHER CONSTITUTE ONE AND THE SAME AGREEMENT.


(E)           SUCCESSORS AND ASSIGNS.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THIS
AGREEMENT SHALL BIND AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY
EXECUTIVE, THE COMPANY, THE INVESTOR AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
(INCLUDING SUBSEQUENT HOLDERS OF EXECUTIVE STOCK); PROVIDED THAT THE RIGHTS AND
OBLIGATIONS OF EXECUTIVE UNDER THIS AGREEMENT SHALL NOT BE ASSIGNABLE EXCEPT IN
CONNECTION WITH A PERMITTED TRANSFER OF EXECUTIVE STOCK HEREUNDER.


(F)            CHOICE OF LAW. THE CORPORATE LAW OF THE STATE OF DELAWARE SHALL
GOVERN ALL QUESTIONS CONCERNING THE RELATIVE RIGHTS OF THE COMPANY AND ITS
STOCKHOLDERS. ALL OTHER QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT AND THE EXHIBITS HERETO SHALL
BE GOVERNED BY THE INTERNAL LAW, AND NOT THE LAW OF CONFLICTS, OF THE STATE OF
DELAWARE.


(G)           REMEDIES. EACH OF THE PARTIES TO THIS AGREEMENT (INCLUDING THE
INVESTOR) SHALL BE ENTITLED TO ENFORCE ITS RIGHTS UNDER THIS AGREEMENT
SPECIFICALLY, TO RECOVER DAMAGES AND COSTS (INCLUDING REASONABLE ATTORNEY’S
FEES) CAUSED BY ANY BREACH OF ANY PROVISION OF THIS AGREEMENT AND TO EXERCISE
ALL OTHER RIGHTS EXISTING IN ITS FAVOR. THE PARTIES HERETO AGREE AND ACKNOWLEDGE
THAT MONEY DAMAGES WOULD NOT BE AN ADEQUATE REMEDY FOR ANY BREACH OF THE
PROVISIONS OF THIS AGREEMENT AND THAT ANY PARTY MAY IN ITS SOLE DISCRETION APPLY
TO ANY COURT OF LAW OR EQUITY OF COMPETENT JURISDICTION (WITHOUT POSTING ANY
BOND OR DEPOSIT) FOR SPECIFIC PERFORMANCE AND/OR OTHER INJUNCTIVE RELIEF IN
ORDER TO ENFORCE OR PREVENT ANY VIOLATIONS OF THE PROVISIONS OF THIS AGREEMENT.


(H)           AMENDMENT AND WAIVER.  THE PROVISIONS OF THIS AGREEMENT MAY BE
AMENDED AND WAIVED ONLY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY, EXECUTIVE
AND THE INVESTOR.


(I)            BUSINESS DAYS. IF ANY TIME PERIOD FOR GIVING NOTICE OR TAKING
ACTION HEREUNDER EXPIRES ON A DAY WHICH IS A SATURDAY, SUNDAY OR LEGAL HOLIDAY
IN THE STATE IN WHICH THE COMPANY’S CHIEF EXECUTIVE OFFICE IS LOCATED, THE TIME
PERIOD SHALL BE AUTOMATICALLY EXTENDED TO THE BUSINESS DAY IMMEDIATELY FOLLOWING
SUCH SATURDAY, SUNDAY OR HOLIDAY.


(J)            OTHER MATTERS.  THIS AGREEMENT IS DESIGNED TO PROVIDE INCENTIVE
TO EXECUTIVE AS AN EMPLOYEE OF THE COMPANY AND/OR ONE OR MORE OF ITS
SUBSIDIARIES.  THIS AGREEMENT IS A COMPENSATORY BENEFIT PLAN WITHIN THE MEANING
OF THE 1933 ACT, AND THE ISSUANCE OF COMMON STOCK HEREUNDER IS INTENDED TO
QUALIFY FOR THE EXEMPTION FROM REGISTRATION UNDER RULE 701 OF THE 1933 ACT.


 

*    *    *    *    *


 


11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock
Agreement on the date first written above.

 

 

WII HOLDING, INC.

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

 

 

 

 

Joel Beyer

 

 

Agreed and Accepted:

 

OLYMPUS GROWTH FUND IV, L.P.

 

By:      OGP IV, LLC

Its:       General Partner

 

By:

 

 

Name:

 

 

Its:

 

 

 

--------------------------------------------------------------------------------


 

CONSENT

I, the undersigned spouse of Joel Beyer (“Executive”), hereby acknowledge that I
have read each of the Restricted Stock Agreement, dated as of August     , 2007,
between WII Holding, Inc. (the “Company”) and Executive and each of the
Employment Agreement among the Company, WII Components, Inc. (as
successor-in-in-interest to WII Merger Corporation) and Executive, the Stock
Purchase Agreement among the Company, Executive and certain other parties
thereto, and the Stockholders Agreement among the Company, Executive and certain
other parties thereto, each dated as of January 9, 2007 (collectively, the
“Agreements”), and that I understand the contents of the Agreements.  I am aware
that the Agreements provide for the repurchase of my spouse’s shares of capital
stock of the Company under certain circumstances and imposes other restrictions
on the transfer of such capital stock. I agree that my spouse’s interest in the
capital stock of the Company is subject to the Agreements and any interest I may
have in such capital stock shall be irrevocably bound by the Agreements and
further that my community property interest, if any, shall be similarly bound by
the Agreements.

I am aware that the legal, financial and other matters contained in the
Agreements are complex and I am free to seek advice with respect thereto from
independent counsel. I have either sought such advice or determined after
carefully reviewing the Agreements that I will waive such right.

Date:

                       ,           

 

 

 

 

Name

 

 

 

 

 

 

Witness

 

 

--------------------------------------------------------------------------------


 

ANNEX A

                 ,       

ELECTION TO INCLUDE STOCK IN GROSS
INCOME PURSUANT TO SECTION 83(b) OF THE INTERNAL REVENUE CODE

The undersigned purchased shares of Common Stock, par value $0.01 per share (the
“Shares”), of WII Holding, Inc., a Delaware corporation (the “Company”) on
[                     ], [        ]. Under certain circumstances, the Company
has the right to repurchase the Shares at cost from the undersigned (or from the
holder of the Shares, if different from the undersigned) should the undersigned
cease to be employed by the Company and its subsidiaries. Hence, the Shares are
subject to a substantial risk of forfeiture and are nontransferable. The
undersigned desires to make an election to have the Shares taxed under the
provision of Code §83(b) at the time the undersigned purchased the Shares.

Therefore, pursuant to Code §83(b) and Treasury Regulation §1.83-2 promulgated
thereunder, the undersigned hereby makes an election with respect to the Shares
(described below), to report as taxable income for calendar year [        ] the
excess (if any) of the Shares’ fair market value on [                    ],
[        ]over the purchase price thereof.

The following information is supplied in accordance with Treasury Regulation
§1.83-2(e):


1.             THE NAME, ADDRESS AND SOCIAL SECURITY NUMBER OF THE UNDERSIGNED:

 

 

 

Social Security Number:  [                   ]

 


2.             A DESCRIPTION OF THE PROPERTY WITH RESPECT TO WHICH THE ELECTION
IS BEING MADE: [          ] SHARES OF          COMMON STOCK, PAR VALUE $0.01 PER
SHARE.


3.             THE DATE ON WHICH THE PROPERTY WAS TRANSFERRED: [              
     ], [        ]. THE TAXABLE YEAR FOR WHICH SUCH ELECTION IS MADE: CALENDAR
[        ].


4.             THE RESTRICTIONS TO WHICH THE PROPERTY IS SUBJECT: IF THE
UNDERSIGNED CEASES TO BE EMPLOYED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES
PRIOR TO THE END OF THE COMPANY’S FISCAL YEAR ENDING ON OR AROUND DECEMBER 31,
[2010], THE UNVESTED PORTION OF THE SHARES SHALL BE SUBJECT TO REPURCHASE BY THE
COMPANY AT THE LOWER OF COST OR FAIR MARKET VALUE.  TWENTY-FIVE PERCENT (25%) OF
THE SHARES SHALL BECOME VESTED ON THE LAST DAY OF EACH OF THE COMPANY’S NEXT
FOUR FISCAL YEARS, PROVIDED THAT CERTAIN PERFORMANCE TARGETS ARE MET.


5.             THE FAIR MARKET VALUE ON [                    ], [        ]OF THE
PROPERTY WITH RESPECT: TO WHICH THE ELECTION IS BEING MADE, DETERMINED WITHOUT
REGARD TO ANY LAPSE RESTRICTIONS: $[        ] PER SHARE OF COMMON STOCK.

--------------------------------------------------------------------------------



6.             THE AMOUNT PAID FOR SUCH PROPERTY: $0.01 PER SHARE OF COMMON
STOCK.  A COPY OF THIS ELECTION HAS BEEN FURNISHED TO THE SECRETARY OF THE
COMPANY PURSUANT TO TREASURY REGULATIONS §1.83-2(E)(7).

 

Dated:

                        , [       ]

 

 

 

[Executive]

 

--------------------------------------------------------------------------------


 

APPENDIX A

TARGET RETURN RATE

The Target Return Rate shall be as set forth below:

Fiscal year in which the Sale of the Company occurs:

 

Target Return Rate:

 

Fiscal year ended December 31, 2007

 

150

%

Fiscal year ended December 31, 2008

 

175

%

Fiscal year ended December 31, 2009

 

200

%

Fiscal year ended December 31, 2010

 

225

%

Fiscal year ended December 31, 2011

 

250

%

Fiscal year ended December 31, 2012

 

250

%

Fiscal year ended December 31, 2013

 

250

%

--------------------------------------------------------------------------------

 